Citation Nr: 1747115	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and S.W.


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1979 to October 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In October 2016, the appeal was remanded for additional development.


FINDING OF FACT

The Veteran meets the schedular criteria for TDIU consideration and the competent evidence of record indicates that the Veteran is unable to maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim has been considered with respect to VA's duty to notify and assist.  The outcome below is favorable.  Thus, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Here, the Veteran's claim for a TDIU was raised in a December 2012 Application for Increased Compensation Based on Unemployability.  In this case, the Board notes that the ratings for the Veteran's service-connected disabilities meet the schedular criteria for TDIU consideration.  Thus, the determinative issue is whether the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.  

In this case, the evidence supports a finding that the Veteran was not capable of securing or maintaining substantially gainful employment as a result of his service-connected disabilities.  

In the December 2012 application for TDIU, the Veteran reported that he worked full-time as an electrician until he became too disabled to work in August 2009.  He reported that he had earned no income over the previous 12 months and that he had completed high school.  

The Veteran underwent VA examinations for his lumbosacral spine fibromyositis and depression in November and October 2016.  With respect to the Veteran's back disability, the examiner found that the Veteran was unable to perform any job duties requiring bending, stooping, climbing, extended walking or extended standing.  The examiner also noted that the Veteran's fibromyositis had, at least as likely as not, progressed to neuro-foraminal compression resulting in bilateral lower extremity radiculopathy.  The examiner found that the functional impact of the Veteran's depression was difficulty focusing to work, trouble concentrating, trouble making decisions, and a desire to isolate himself and withdraw from people.   The occupational and social impairment was that of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The Veteran was also afforded VA examinations in March 2017.  With respect to his back disability, the examiner found that the Veteran could no longer work as an electrician as the requirements were such that "not only would it be unsafe for him, the pain such a job would produce would be too great to tolerate."  See March 2017 VA back disability benefits questionnaire at 11.  The examiner further opined that the Veteran would require a sedentary job such as call center work, computer processing or online sales and that he has the ability to acquire new skills.  

With respect to the Veteran's depression, the examiner noted that occupational problems reported included poor social interaction, difficulty concentrating, forgetfulness, and increased tardiness or absenteeism.  The examiner opined that the Veteran's occupational problems were "secondary to drug use NOT depression" and that his symptoms of depression were mild and would not significantly interfere with his ability to secure and maintain gainful employment.  

A June 2010 Vocational Rehabilitation counseling record notes that the Veteran had an impairment to employability and that his service-connected back disability contributed in a substantial part to such impairment.  Also, the Veteran had not overcome the effects of the impairments of employability because he lacked transferable vocational skills and training.  The Veteran's impairment to employability resulted in a serious employment handicap.  It was noted that the Veteran's physical and mental conditions made it feasible for him to achieve a vocational goal, i.e., completing a Bachelor's degree; however, there is no indication in the record that the Veteran completed an associate or bachelor's degree.  Furthermore, as stated above, when the Veteran filed for TDIU in December 2012, he stated that he had not had any education or training either before or after becoming too disabled to work in August 2009.  

At the July 2015 Travel Board hearing, the Veteran testified that he had worked as an electrician for thirty years and reiterated that he had not had any additional training.  A witness testified that she believed that the Veteran's back and depression medication would prevent him from attending vocational training to maintain gainful employment in a sedentary job.  

In summary, the Veteran's educational background and work experience indicate that he is limited in his employment options.  His most substantial employment history is as an electrician, which he is prevented from doing due to his back disability.  In addition, there is no indication in the record that he has the training, education, or background that would allow him to maintain an occupation that is less strenuous, such as sedentary office employment, or that he would be able to complete training leading to such employment.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the medical evidence of record shows that the Veteran's service-connected disabilities prevented him from maintaining substantially gainful employment, and entitlement to a TDIU is warranted.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


